Citation Nr: 1107858	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as 
due to herbicide (Agent Orange) exposure and as secondary to 
service-connected Type II diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In October 2010, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript (transcript) of that hearing has been associated with 
his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for remand:  To obtain a VA examination with a medical 
opinion.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, a VA examination and opinion is needed to determine 
whether the Veteran's current hypertension is at least as likely 
the result of exposure to herbicides such as Agent Orange during 
his service in Vietnam as it is to some other cause or factor.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  In this 
regard, VA must provide a VA medical examination or obtain a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  A medical examination or medical 
opinion for service connection is necessary if there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with service, but (3) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon, 20 Vet. App. at 81-85 (2006).

In the present case, medical evidence in the claims file shows a 
diagnosis of hypertension since August 2007 and so it appears 
that requirement (1) above has been met.  Although service 
treatment records are negative for any complaint, treatment, or 
diagnosis of hypertension, the Veteran is presumed under the law 
to have been exposed to Agent Orange during his Vietnam service.  
38 C.F.R. § 3.307(a)(6)(iii).  Moreover, although hypertension is 
not on the list of diseases associated with herbicide exposure 
for purposes of a presumption of service connection afforded 
under the law for certain diseases associated with exposure to 
herbicides and therefore that presumption is not for application 
in this case, the claim for service connection may nevertheless 
be considered on a "direct" basis because the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  In this regard, the Veteran 
has submitted some articles from the internet which provide an 
indication that hypertension may be associated with exposure to 
herbicides, and therefore the Board concludes that requirement 
(2), noted above, for providing a medical examination with an 
opinion has been met.

Concerning the claim for service connection for hypertension as 
secondary to a service-connected disability, the Board notes that 
various VA opinions are on file concerning whether an 
relationship exists between the Veteran's service-connected Type 
II diabetes mellitus (service connection for Type II diabetes 
mellitus was granted in October 2007 by the RO) and his currently 
diagnosed hypertension.  During an August 2007 VA diabetes 
mellitus examination, the examiner commented that the Veteran was 
first diagnosed with diabetes mellitus in March 2007, and with 
hypertension in August 2007.  In a July 2009 letter, a private 
physician, R.W.S., III, MD, informed VA that the Veteran was 
first started on medication for his Type II diabetes mellitus on 
April 30, 2007, and on August 14, 2007, for his hypertension.  
The VA examiner opined that the Veteran's hypertension was not a 
"complication" of his diabetes, nor had it been either 
"worsened or increased" by the diabetes.  The same VA examiner 
also examined the Veteran in June 2008, and that examination 
report shows that, while the Veteran informed the examiner that 
he thought his blood pressure had been elevated for "a long long 
time," the examiner documented that the Veteran had not been 
diagnosed with hypertension until August 2007.  The examiner 
opined that the hypertension was neither caused by, the result 
of, nor aggravated by his service-connected diabetes mellitus.  
The Veteran was also afforded a VA diabetes mellitus examination 
in February 2009.  The Veteran again informed this examiner, who 
had not previously examined him, that he was diagnosed with 
diabetes mellitus in the spring of 2007, but that his blood 
pressure had been elevated "for as long as I can remember."  
The examiner later documented that the hypertension was reported 
to have been first diagnosed in August 2007.  The examiner opined 
that the Veteran's hypertension was not a "complication" of his 
service-connected diabetes mellitus, nor had it been worsened or 
increased by the diabetes mellitus.  These VA examination 
findings essentially show that the Veteran's hypertension was 
neither caused nor aggravated by his service-connected diabetes 
mellitus.  

The Board notes, however, that the Veteran is also alleging that 
his hypertension may be related to his exposure to Agent Orange.  
In October 2007, the Veteran submitted an internet article from 
www.planetark.com.  The article, entitled "U.S. Vet's High-Blood 
Pressure Tied to Agent Orange," discussed findings issued by a 
panel from the U.S. Institute of Medicine which found that 
Veterans exposed to the defoliant Agent Orange during the Vietnam 
War "may face" an increased risk of high blood pressure.  This 
article is similar to another submitted by the Veteran at his 
October 2010 hearing, entitled "Agent Orange, High BP May Be 
Linked."  This article, dated July 27, 2007, and found at 
www.webmd.com, also discussed the findings of the panel from the 
Institute of Medicine, which found that the Vietnam-era defoliant 
Agent Orange may be linked to hypertension in former soldiers.  

The VA examination reports, dated in August 2007, June 2008, and 
February 2009, show that neither of the two examiners who 
rendered an opinion addressed the question of whether the 
Veteran's hypertension was caused by his in-service exposure to 
Agent Orange.  This is true even though the June 2008 VA 
examination report shows that the examiner commented that he had 
reviewed the "articles" submitted by the Veteran.  Therefore, 
the Board concludes that another VA medical examination with an 
opinion is required in this case to determine whether the 
Veteran's hypertension is etiologically-related to exposure to 
Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination with 
regard to his claim seeking service 
connection for hypertension.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  The 
examiner should respond to the following:

a)  Does the Veteran have a diagnosis of 
hypertension?  

b)  If hypertension is diagnosed, is it at 
least as likely that hypertension is the 
result of the Veteran's presumed exposure 
to herbicides (Agent Orange) in Vietnam as 
it is the result of some other cause or 
factors.  The examiner must provide a 
rationale or explanation for his or her 
opinion which discusses the facts of this 
particular case in conjunction with the 
medical principles involved, including what 
is known about the likely causes of 
hypertension.  The examiner should 
specifically acknowledge his or her review 
of the articles from the internet in the 
claims file-one submitted in October 2007 
from www.planetark.com entitled "U.S. Vet's 
High-Blood Pressure Tied to Agent Orange," 
which discussed findings issued by a panel 
from the U.S. Institute of Medicine and 
another submitted in October 2010 from 
www.webmd.com entitled "Agent Orange, High 
BP May Be Linked", which also discussed the 
findings of the panel from the Institute of 
Medicine--pertaining to the possibility of 
a relationship between exposure to Agent 
Orange and the later development of 
hypertension.  

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

2.  The RO/AMC should notify the Veteran 
that it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
3.  The RO/AMC should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action must be 
taken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Following completion of all indicated 
development, the RO/AMC should then 
readjudicate the instant claim of service 
connection in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case, and the 
Veteran should be afforded time in which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

